    Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 1 of 12 PageID 1099




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


MICHELLE HALLBACK,

        Plaintiff,

v.                                                               Case No. 8:20-cv-1059-CPT

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,1

      Defendant.
___________________________________/



                                         O R D E R

        The Plaintiff seeks judicial review of the Commissioner’s decision terminating

her Supplemental Security Income (SSI).              For the reasons discussed below, the

Commissioner’s decision is affirmed.

                                                I.

        The Plaintiff was born in 1975, has a twelfth-grade education, and has no past

relevant work experience. (R. 52, 67, 127). In a prior decision issued in May 2009,

the Social Security Administration (SSA) determined that the Plaintiff was disabled as

of February 2009 due to a major depressive disorder. (R. 127, 136).



1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
Federal Rule of Civil Procedure 25(d), Ms. Kijakazi is substituted for Commissioner Andrew M. Saul
as the Defendant in this suit.
 Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 2 of 12 PageID 1100




      The SSA later found as part of the continuing disability review process,

however, that the Plaintiff’s condition had improved such that she was no longer

disabled as of November 1, 2014. (R. 128–29). That determination was upheld on

reconsideration. (R. 134, 191–96).

      At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter in January 2017. (R. 92–126). The Plaintiff was not represented

by counsel at that proceeding and testified on her own behalf. (R. 97–117). The

Plaintiff’s late husband and a vocational expert (VE) also testified. (R. 117–26). In a

decision rendered in July 2017, the ALJ agreed that the Plaintiff’s disability ended in

November 2014 and determined that she did not become disabled after that date. (R.

134–45).

      The Plaintiff sought review of the ALJ’s decision by the Appeals Council. (R.

231–35). After allowing the introduction of additional records, the Appeals Council

vacated the ALJ’s decision and remanded the case with instructions for an ALJ to,

among other things, address the Plaintiff’s symptoms pursuant to a particular Social

Security Ruling (SSR) and to obtain further evidence concerning the Plaintiff’s

impairments in order to complete the administrative record. (R. 152–53, 236–37).

      On remand, a different ALJ conducted a second hearing in January 2019. (R.

63–91). The Plaintiff was represented by counsel at that proceeding and again testified

on her own behalf. (R. 65, 67–80). A VE again testified as well. (R. 81–87).

      In a decision issued in July 2019, the ALJ determined, inter alia, that (1) the

most recent favorable medical decision finding the Plaintiff to be disabled—known as
                                          2
    Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 3 of 12 PageID 1101




the Comparative Point Decision (CPD)—was rendered in May 2009 and was based

upon an assessment that the Plaintiff had the medically determinable impairment of

major depressive disorder, which met Listing 12.04C;2 (2) after the CPD, the Plaintiff

developed the additional impairments of obesity, pre-diabetes, hyperlipidemia,

polyarthralgia, bereavement, migraine headaches, schizoaffective disorder, bipolar

disorder with psychotic features, and right thumb partial amputation; (3) since

November 1, 2014, however, the Plaintiff did not have an impairment or combination

of impairments that met or medically equaled any of the listings; (4) the Plaintiff

experienced “medical improvement” as of November 1, 2014, which related to her

ability to work; (5) even though the Plaintiff’s impairments as of November 1, 2014,

were “severe,” she had the residual functional capacity (RFC) as of that date to

perform light work with some exertional and nonexertional limitations; and (6) the

Plaintiff was capable of performing a significant number of jobs in the national

economy as of November 1, 2014, given her RFC, age, education, and work

experience. (R. 32–54). Based on these findings, the ALJ concluded that the Plaintiff’s

disability ended on November 1, 2014, and that she did not become disabled after that

date. Id.




2
  The listings are found at 20 C.F.R. Pt. 404, Subpt. P, App’x 1, and catalog those impairments that
the SSA considers significant enough to prevent a person from performing any gainful activity. 20
C.F.R. § 416.920(4)(iii). When a claimant's affliction(s) match an impairment on the list, the claimant
is automatically entitled to disability benefits. Id.; Edwards v. Heckler, 736 F.2d 625, 628 (11th
Cir.1984). The Listing cited here—Listing 12.04C—is satisfied where a claimant has a mental disorder
that is “serious and persistent.” 20 C.F.R. Pt. 404, Subpt. P, App'x 1, § 12.04C.

                                                  3
    Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 4 of 12 PageID 1102




        The Plaintiff sought review of the ALJ’s decision by the Appeals Council and

submitted supplemental materials in connection with that application. (R. 1–4). The

Appeals Council found that this documentation either did not show a reasonable

probability of changing the outcome of the ALJ’s decision or did not pertain to the

period at issue. (R. 2). In light of the Appeals Council’s ruling, the ALJ’s decision

became the final decision of the Commissioner.

                                                    II.

        The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 416.905(a).3

A physical or mental impairment under the Act “results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically

acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3),

1382c(a)(3)(D).

        Once a claimant has been found to be disabled, her continued entitlement to

benefits is subject to periodic review. 20 C.F.R. § 416.994(a). Upon conducting such

a review, the Commissioner may terminate the claimant’s benefits if she finds that (1)

there has been medical improvement4 in the claimant’s impairment or combination of


3
  Citations to the Code of Federal Regulations are to the version in effect at the time of the ALJ’s
decision.
4
  “Medical improvement” is defined under the Regulations as “any decrease in the medical severity
of . . . [a claimant’s] impairment(s) . . . present at the time of the most recent favorable medical decision

                                                     4
 Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 5 of 12 PageID 1103




impairments related to her ability to work; and (2) the claimant is able to engage in

substantial gainful activity. 42 U.S.C. §§ 423(f)(1), 1382c(a)(4)(A).

        In continuing disability cases, the Commissioner applies the procedures set

forth in the pertinent Social Security Regulations (Regulations).                        See 20 C.F.R.

§ 416.994. These Regulations require a multi-step analysis in deciding whether a

disability ends. In particular, for purposes relevant here, the ALJ must evaluate: (1)

whether the claimant has engaged in any substantial gainful activity; (2) if not, whether

the claimant suffers from an impairment or combination of impairments that meets or

equals a listed impairment; (3) if not, whether there has been medical improvement;

(4) if so, whether such medical improvement pertains to the claimant’s ability to do

work; (5) if so, whether the claimant’s current impairment is severe; (7) if so, whether

the claimant has the RFC to perform her past relevant work; and (8) if not, whether

the claimant can engage in other work given her RFC, age, education, and past work

experience. 20 C.F.R. § 416.994(b)(5) (setting forth the multi-step process for SSI

claims).

        One of the avenues by which an ALJ may assess a claimant’s ability to adjust

to other work in the national economy is through the testimony of a VE. Phillips v.



that [the claimant was] disabled or continued to be disabled.” 20 C.F.R. § 416.994(b)(1)(i). A finding
of medical improvement “must be based on changes (improvement[s]) in the symptoms, signs[,]
and/or laboratory findings associated with [the claimant’s] impairment(s).” Id. A medical
improvement is only related to a claimant’s ability to work “if there has been a decrease in the severity
. . . of the impairment(s) present at the time of the most recent favorable medical decision and an
increase in [the claimant’s] functional capacity to do basic work activities.” Id. § 416.994(b)(1)(iii); see
also Demenech v. Sec’y of Health & Human Servs., 913 F.2d 882, 883 n.2 (11th Cir. 1990) (per curiam).

                                                     5
 Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 6 of 12 PageID 1104




Barnhart, 357 F.3d 1232, 1239–40 (11th Cir. 2004). “A [VE] is an expert on the kinds

of jobs an individual can perform based on [the claimant’s] capacity and

impairments.” Id. at 1240. If the ALJ utilizes the testimony of a VE, the ALJ “will

pose hypothetical question(s) to the [VE] to establish whether someone with the

limitations that the ALJ has previously determined that the claimant . . . will be able

to secure employment in the national economy.” Id.

      The ALJ must present an accurate hypothetical to the VE that accounts for all

the claimant’s restrictions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1270 (11th

Cir. 2007) (citation omitted). When the ALJ properly rejects purported impairments

or limitations, however, the ALJ need not include those impairments or limitations in

the hypothetical presented to the VE. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1161 (11th Cir. 2004) (per curiam).

      A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided the Commissioner has issued a final decision on the

matter after a hearing. 42 U.S.C. § 405(g). As with other disability determinations,

judicial review is limited to assessing whether the Commissioner applied the correct

legal standards and whether the decision is supported by substantial evidence. See id.;

Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (per

curiam) (citation omitted). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. (quoting Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004)). In considering whether substantial evidence supports the Commissioner’s
                                          6
    Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 7 of 12 PageID 1105




decision, the Court may not decide the facts anew, make credibility determinations,

or re-weigh the evidence. Ross v. Comm’r of Soc. Sec., 794 F. App’x 858, 860 (11th Cir.

2019) (per curiam) (quoting Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)).5

Lastly, “while the court reviews the Commissioner’s decision with deference to [his]

factual findings, no such deference is given to [his] legal conclusions.” Keel-Desensi v.

Berryhill, 2019 WL 1417326, at *2 (M.D. Fla. Mar. 29, 2019) (citing Keeton v. Dep’t of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)).

                                                  III.

        The Plaintiff’s sole challenge on appeal is that the ALJ erred by not posing a

“complete” hypothetical to the VE. (Doc. 31 at 8–9). This argument fails.

        At the hearing, the ALJ questioned the VE as to whether there were jobs

available to an individual of similar age, education, and work experience as the

Plaintiff, who—among other limitations—could only “stand for four hours in an eight

hour day[,] . . . walk for two hours in an eight hour day[,] . . . sit for seven hours in an

eight hour day[,] . . . [and] require[d] a sit[/]stand option with an alternating interval

of one to two hours.” (R. 81). In response, the VE identified three jobs involving light

work that such an individual could perform.6 (R. 83–85). The VE further explained



5
  Unpublished opinions are not considered binding precedent but may be cited as persuasive authority.
11th Cir. R. 36-2.
6
  The Regulations define “light work” as requiring “a good deal of walking or standing, or . . . sitting
most of the time with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 416.967(b). SSR
83-10 clarifies that “[t]he full range of light work requires standing or walking, off and on, for a total
of approximately 6 hours of an 8-hour workday,” and that “[s]itting may occur intermittently during
the remaining time.” SSR 83-10, 1983 WL 31251, at *6 (S.S.A. Jan. 1, 1983).

                                                    7
    Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 8 of 12 PageID 1106




that her testimony was consistent with the Dictionary of Occupational Titles (DOT),7

except that her opinion about the change of position component was based on her

professional experience. (R. 86).

        The Plaintiff’s attorney did not object to the hypothetical the ALJ posed to the

VE, nor did she ask for any clarification on the matter.8 (R. 83–85). Instead, Plaintiff’s

counsel questioned the VE utilizing the same hypothetical with one additional

restriction regarding the Plaintiff’s need for “constant redirection.” (R. 85).

        In accordance with the hypothetical he presented to the VE and the VE’s

answer, the ALJ found in his decision that the Plaintiff had the RFC to engage in light

work subject to certain restrictions, including that she could only “stand for four hours

in an eight-hour day; [could] walk for two hours in an eight-hour day; . . . [could] sit

for seven hours in an eight-hour day[;] . . . [and] require[d] a sit/stand option with an

alternating interval of one-to-two hours.” (R. 41). Further relying on the VE’s

testimony, the ALJ also opined that there were jobs that existed in significant numbers

in the national economy which the Plaintiff could perform. (R. 52–53).

        In her legal memorandum, the Plaintiff does not take issue with the ALJ’s

evaluation of the medical evidence, nor does she assert (at least meaningfully) that the

ALJ’s hypothetical to the VE did not account for all her impairments. (Doc. 31 at 8–



7
  The DOT is “an extensive compendium of data about the various jobs that exist in the United States
economy, and includes information about the nature of each type of job and what skills or abilities
they require.” Washington, 906 F.3d at 1357 n.2.
8
  The Plaintiff was represented by an attorney at the hearing who works at the same firm as counsel
of record for this appeal. (R. 65, 434).

                                                 8
    Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 9 of 12 PageID 1107




9).9 Instead, she maintains only that the ALJ’s hypothetical was, among other things,

“vague,” “incomplete,” and “confusing.” (Doc. 31 at 8–9). By way of example, she

asserts that the ALJ’s query to the VE could be construed to mean that the Plaintiff

could stand, walk, and sit for a total of thirteen hours in an eight-hour workday, which

she calculates by totaling the findings that she is able to stand for four hours, walk for

two hours, and sit for seven hours. Id. at 9. The Plaintiff adds that she “obviously”

cannot accomplish such a feat in an eight-hour period. Id.

        The Plaintiff’s argument suffers from several problems. To begin, the Plaintiff

does not point to any requirement that that the exertional limitations contained within

the RFC must add up to no more than eight hours. To the contrary, it is well

established that the RFC represents the most that a claimant can do. 20 C.F.R. §

416.945(a)(1). This is additionally illustrated by the fact that the SSR setting forth the

policies and policy interpretations regarding RFC assessments indicates that an RFC’s

exertional demands may be phrased in a manner that exceeds an eight-hour workday.

See, e.g., SSR 96-8p, 1996 WL 374184, at *5 (S.S.A. July 2, 1996) (“Each function

must be considered separately (e.g., ‘the individual can walk for 5 out of 8 hours and


9
  Because the Plaintiff has failed to raise these contentions, she has waived them. See Gombash v.
Comm’r of Soc. Sec., 566 F. App’x 857, 858 n.1 (11th Cir. 2014) (stating that the issue was not properly
presented on appeal where claimant provided no supporting argument); Outlaw v. Barnhart, 197 F.
App’x 825, 828 n.3 (11th Cir. 2006) (finding that an issue was waived because the claimant did not
elaborate on the claim or cite authority); N.L.R.B. v. McClain of Ga., Inc., 138 F.3d 1418, 1422 (11th
Cir. 1998) (“Issues raised in a perfunctory manner, without supporting arguments and citations to
authorities, are generally deemed to be waived.”); Brinson v. Comm’r of Soc. Sec., 2019 WL 5332715, at
*2 n.3 (M.D. Fla. Sept. 30, 2019) (finding that a conclusory argument was “perfunctory” and
“therefore waived”) (collecting cases), report and recommendation adopted, 2019 WL 5326693 (M.D.
Fla. Oct. 21, 2019).

                                                   9
Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 10 of 12 PageID 1108




stand for 6 out of 8 hours’) . . . .”). Consistent with this authority, a commonsense

interpretation of the hypothetical posed to the VE here is that the individual referenced

in the hypothetical could engage in any combination of standing, walking and sitting,

with the limitation that she stand for a maximum of four hours, walk for a maximum

of two hours, and sit for a maximum of seven hours.

       The Court is likewise unpersuaded by the Plaintiff’s attempts to characterize the

“sit/stand option” in the ALJ’s hypothetical as unclear. (Doc. 31 at 9). As noted

above, the ALJ framed his sit/stand option as including “an alternating interval of

one-to-two hours.” (R. 41). The Plaintiff asserts that this language is ambiguous

because it does not delineate how long she can sit before she is required to stand, and

she questions whether it means she must be on her feet for one or two hours at a time.

(Doc. 31 at 9).

       The Court agrees with the Commissioner that a plain reading of the ALJ’s

sit/stand limitation is that the Plaintiff could alternate between sitting one to two hours

and standing one to two hours. Id. at 12. In an analogous context, the Eleventh Circuit

held that it is proper for an ALJ to pose a hypothetical to the VE that does not include

the frequency at which the claimant needs to sit or stand where “the reasonable

implication of the ALJ’s description [is] that the sit/stand option would be at [the

claimant’s] own volition.” Williams v. Barnhart, 140 F. App’x 932, 937 (11th Cir.

2005). Although the ALJ’s hypothetical here does include such a frequency interval,




                                            10
 Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 11 of 12 PageID 1109




it is evident that the Plaintiff can determine how often to sit and stand within those

parameters.10 Id.

         Further undermining the Plaintiff’s argument is that neither she nor the VE

gave any impression at the hearing that they misunderstood the ALJ’s hypothetical.

Quite the opposite, the VE described the jobs available based on the ALJ’s fact pattern

without asking for any clarification. (R. 85); see also Thomas v. Comm’r of Soc. Sec., 2020

WL 5810219, at *4 (M.D. Fla. Sept. 30, 2020) (observing that courts in the Eleventh

Circuit “routinely reject the argument that [a] limitation is vague where . . . there is no

indication that either the ALJ or the VE misunderstood its plain meaning”) (collecting

cases). And the Plaintiff not only failed to raise any objection to the ALJ’s inquiry,11

she posed the exact same hypothetical to the VE, except that she included one

additional limitation. (R. 85). This evidence—if not fatal to the Plaintiff’s challenge—

significantly undercuts it.




10
   In contrast, SSR 96-9p, which sets forth the SSA’s policy with respect to an RFC for less than a full
range of sedentary work, requires the RFC to “be specific as to the frequency of the individual’s need
to alternate sitting and standing.” SSR 96-9p, 1996 WL 374185, at *7 (S.S.A. July 2, 1996).
11
   The Court notes that there is some case authority in this District that a claimant who does not raise
an argument at the ALJ hearing is foreclosed from pursuing that argument on appeal. See, e.g., Gray
v. Comm’r of Soc. Sec., 2019 WL 3934441, at *6 n.10 (M.D. Fla. Aug. 20, 2019) (citing Crawford v.
Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004)); Crider v. Comm’r of Soc. Sec., 2018 WL
3628847, at *5 (M.D. Fla. June 12, 2018) (citing Bechtold v. Massanari, 152 F. Supp. 2d 1340, 1347
(M.D. Fla. 2001), aff’d, 31 F. App’x 202 (11th Cir. 2001)).

                                                  11
Case 8:20-cv-01059-CPT Document 33 Filed 08/31/21 Page 12 of 12 PageID 1110




                                        IV.

      For the foregoing reasons, it is hereby ORDERED:

      1.     The Commissioner’s decision is affirmed.

      2.     The Clerk of Court is directed to enter Judgment in the Defendant’s

favor and to close the case.

      SO ORDERED in Tampa, Florida this 31st day of August 2021.




Copies to:
Counsel of record




                                         12
